DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.

Specification
The disclosure is objected to because of the following informalities: 
In paragraph [0061] line 5 recites “B cause” which has a spacing issue;
In paragraph [0078] lines 7-8 recite “(d) a fourth set of data collection parameters usable in response to the user being absent (presence = 0) and the application being in the foreground (background =0)” however it doesn’t match with Fig. 5. Scenario (d) should correspond to the box in the lower right hand corner of Fig. 5 because scenarios (a)-(c) are assigned to the other boxes. Therefore scenario (d) should correspond to the user being absent (presence = 0) and the application being in the background (foreground = 0).
Appropriate correction is required.

Claim Objections
Claim 14 is objected to because of the following informalities: 
Lines 3-4, 6-7, 9-10, and 12-13 recite “set of data collection parameters to the performance optimization application” but in paragraphs [0009, 0078] of the specification of the instant application and in claim 9 it recites “set of data collection parameters usable by an application optimization engine”.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 5-7, 11-12, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claim 2, 3, 5, 6, 11, 12, 16, and 17 (line numbers refer to claim 2):
	In line 2 it recites “the group”; it lacks antecedent basis. 

 As per claim 7:
	In lines 2-4 they recite “multiplying a selected weight by an amount of time spent, during execution of the first application, in each detected: (i) user's presence state, (ii) foreground or background application state, (iii) power adaptor state, and (iv) hardware utilization state” but it is unclear what is being multiplied (i.e. All items (i)-(iv) multiplied by time spent or only some items?). A weight is multiplied by time spent in each detected user presence state, foreground or a background application state, power adaptor state, and hardware utilization state, but it is what exact time intervals are being multiplied with the weight (Is the weight multiplied by the time when the user is present or the time when the user is not present? Is the weight multiplied by the time when the application is in the foreground or time when the application is in the background? Is the weight multiplied by the time when the power adaptor is in AC mode or time when the power adaptor is in DC mode or time when the power adaptor is in AC and DC mode? Is the weight multiplied by the time when hardware utilization is low or time when hardware utilization is medium or time when hardware utilization is high?).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 

As per claim 1, in step 1 of the 101 analysis, the examiner has determined that the claim is directed to a method. Therefore, the claim is directed to one of the four statutory categories of invention. 
In step 2A prong 1 of the 101 analysis, the examiner has determined that the claim recites a judicial exception. Specifically, the limitations of “identifying a first application”, “assigning a first score to the first application based upon: (i) a user's presence state, (ii) a foreground or background application state, (iii) a power adaptor state, and (iv) a hardware utilization state”, “identifying a second application”, “assigning a second score to the second application based 
In step 2A prong 2 of the 101 analysis, the examiner has determined that the additional elements, alone or in combination do not integrate the judicial exceptions into a practical application for the following rationale: 
The limitations “detected during execution of the first application” and “detected during execution of the second application” represent insignificant, extra-solution activities. The term "extra-solution activity" can be understood as "activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim" (MPEP 2106.05(g)). The examiner has determined that the limitations “detected during execution of the first application” and “detected during execution of the second application” are directed to mere data gathering activities which is a category of insignificant extra-solution activities (MPEP 2106.05(g)).
The limitations “by an Information Handling System (IHS)” and “by the IHS" apply judicial exceptions on a generic computer. “Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions” so therefore applying judicial exceptions on an IHS which according to the specification may be “a personal computer (e.g., desktop or laptop), tablet computer, mobile device (e.g., Personal Digital Assistant (PDA) or smart phone), server (e.g., blade server or rack server), a network storage device, or any other suitable device” which are generic computers does not integrate the judicial exceptions into a practical application (MPEP 2106.05(b)) 

In step 2B of the 101 analysis, the examiner has determined that the additional elements, alone or in combination do not recite significantly more than the abstract ideas identified above for the following rationale: 
The limitations “detected during execution of the first application” and “detected during execution of the second application” represent insignificant, extra-solution activities. The limitations “detected during execution of the first application” and “detected during execution of the second application” are well-understood, routine, or conventional because they are directed to “receiving or transmitting data” (MPEP 2106.05(d)). These are additional elements that the courts have recognized as well-understood, routine, or conventional (MPEP 2106.05(d)). The citation of court cases in the MPEP meets the Berkheimer evidentiary burden since citation of a court case in the 
The limitations “by an Information Handling System (IHS)” and “by the IHS" apply judicial exceptions on a generic computer and therefore do not provide significantly more.

As per claim 10, in step 1 of the 101 analysis, the examiner has determined that the claim is directed to an Information Handling System and is directed to one of the four statutory categories of invention. 
In step 2A prong 1 of the 101 analysis, the examiner has determined that the claim recites a judicial exception. Specifically, the limitations of “assign a first score to a first application based upon: (i) a user's presence state, and (ii) a foreground or background application state”, “assign a second score to a second application based upon: (i) another user's presence state, and (ii) another foreground or background application state”, and “assign a second score to a second application based upon: (i) another user's presence state, and (ii) another foreground or background application state, detected during execution of the second application; and select a collection frequency of data usable to optimize a performance of the first and second applications based upon the first and second scores, respectively” recite mental processes. Assigning first and second scores based on the two characteristics mentioned above are mental processes because humans can do arithmetic in their head to determine a score. Selecting a collection frequency is a 
In step 2A prong 2 of the 101 analysis, the examiner has determined that the additional elements, alone or in combination do not integrate the judicial exceptions into a practical application for the following rationale: 
The limitations “detected during execution of the first application” and “detected during execution of the second application” represent insignificant, extra-solution activities. Further analysis regarding these limitations are shown above.
The limitations “processor” and “a memory coupled to the processor, the memory having program instructions stored thereon that, upon execution by the processor, cause the IHS to" apply judicial exceptions on a generic computer. Applying judicial exceptions on processor, memory, and IHS which are generic computing components does not integrate the judicial exceptions into a practical application. 
In step 2B of the 101 analysis, the examiner has determined that the additional elements, alone or in combination do not recite significantly more than the abstract ideas identified above for the following rationale: 
The limitations “detected during execution of the first application” and “detected during execution of the second application” represent insignificant, extra-solution activities and thus, the limitations do not amount to significantly more than the abstract idea. Further analysis regarding these limitations are shown above.
The limitations “a processor” and “a memory coupled to the processor, the memory having program instructions stored thereon that, upon execution by the 

As per claim 18, the examiner has determined that it is directed to signals per se. Therefore, it is not directed to one of the four statutory categories, but it could be amended to fall within a statutory category. 
In step 2A prong 1 of the 101 analysis, the examiner has determined that the claim recites a judicial exception. Specifically, the limitation of “select a collection frequency of data usable to optimize performance of the first application based upon the detection” recites a mental process because a human could select a collection frequency in the same way that a human could select what food to eat. 
In step 2A prong 2 of the 101 analysis, the examiner has determined that the additional elements, alone or in combination do not integrate the judicial exceptions into a practical application for the following rationale: 
The limitations “detect, during execution of a first application: (i) a user's presence state, and (ii) a foreground or background application” represents an insignificant, extra-solution activity. The examiner has determined that the limitation “detect, during execution of a first application: (i) a user's presence state, and (ii) a foreground or background application” is directed to a mere data gathering activity which is a category of insignificant extra-solution activities (MPEP 2106.05(g)).
The limitations “having program instructions stored thereon that, upon execution by one or more processors of an Information Handling System (IHS), cause the IHS to" apply judicial exceptions on a generic computer. Applying judicial exceptions on one or more 
In step 2B of the 101 analysis, the examiner has determined that the additional elements, alone or in combination do not recite significantly more than the abstract ideas identified above for the following rationale: 
The limitation “detect, during execution of a first application: (i) a user's presence state, and (ii) a foreground or background application” represents an insignificant, extra-solution activity. The limitation “detect, during execution of a first application: (i) a user's presence state, and (ii) a foreground or background application” is well-understood, routine, or conventional because it is directed to “receiving or transmitting data” (MPEP 2106.05(d)). This is an additional element that the courts have recognized as well-understood, routine, or conventional (MPEP 2106.05(d)). Thus, the limitation does not amount to significantly more than the abstract idea. 
The limitation “device having program instructions stored thereon that, upon execution by one or more processors of an Information Handling System (IHS), cause the IHS to" applies judicial exceptions on a generic computer and therefore does not provide significantly more.

As per claim 2, and similarly for claim 11 (which depends on claim 10), the claim recites the additional limitation of “wherein the user's presence state, and the other user presence state, are each selected from the group consisting of: present and absent”, features which only further describe the abstract idea itself. 

As per claim 3, and similarly for claim 12 (which depends on claim 11), the claim recites the additional limitation of “wherein the user's presence state, and the other user presence state, are each further selected from the group consisting of: near-field, mid-field, and far-field”, features which only further describe the abstract idea itself. 

As per claim 4, and similarly for claim 13 (which depends on claim 10), the claim recites the additional limitation of “wherein the foreground or background application state, and the other foreground or background application state, are each detected by an energy estimation engine”, features which only further describe the abstract idea itself. 

As per claim 19, it recites the additional limitations “assign a first score to the first application based upon: (i) the user's presence state, and (ii) the foreground or background application state”, “assign a second score to a second application based upon: (i) the other user's presence state, (ii) the other foreground or background application state”, and “prioritize performance optimization of the first application over the second application in response to the first score being greater than the second score” are mental processes and are discussed above. The additional elements “wherein the program instructions, upon execution, further cause the IHS to” and “detect, during execution of a second application: (i) another user's presence state, and (ii) another foreground or background application state” have been discussed above and they do not integrate the judicial exceptions into a practical application and do not recite significantly more than the abstract idea.

As per claim 15, and similarly for claim 20 (which depends on claim 19), it recites the additional limitation “assign the first score to the first application further based upon: (iii) a power adaptor state, and (iv) a hardware utilization state, detected during execution of the first application; and assign the second score to the second application based upon: (iii) another power adaptor state, and (iv) another hardware utilization state, detected during execution of the second application”, features which only further describe the abstract idea itself. The additional element “wherein the program instructions, upon execution by the processor, further cause the IHS to” amount to no more than mere instructions to apply the abstract idea on a generic computer.  Therefore, claims 15 and 20 do not include features that integrate the judicial exceptions into a practical application and  does not recite significantly more than the abstract idea.

As per claim 5, and similarly for claim 16 (which depends on claim 15), the claim recites the additional limitation of “wherein the power adaptor state, and the other power adaptor state, are each selected from the group consisting of: AC and DC, AC-only, and DC-only”, features which only further describe the abstract idea itself. 

As per claim 6, and similarly for claim 17 (which depends on claim 15), the claim recites the additional limitation of “wherein the hardware utilization state, and the other hardware utilization state, are each selected from the group consisting of: low, medium, and high”, features which only further describe the abstract idea itself. 

As per claim 7, it recites the additional limitation of “wherein assigning the first score further comprises: multiplying a selected weight by an amount of time spent, during execution of the first application, in each detected: (i) user's presence state, (ii) foreground or background application state, (iii) power adaptor state, and (iv) hardware utilization state; and adding the weighted amounts of time”, features which only further describe the abstract idea itself. Assigning the first score based on adding up weights multiplied by intervals of time is a mental process because humans can do mental math to add and multiply.

As per claim 8, it recites the additional limitation of “wherein prioritizing the performance optimization of the first application further comprises modifying a collection frequency of data usable to optimize the performance of the first application based upon a combination of at least: (i) the user's presence state, and (ii) the foreground or background application state”, features which only further describe the abstract idea itself. Modifying a collection frequency is a mental process because humans can think about changing how frequently they collect data. 

As per claim 9, it recites the additional limitation of “further comprising at least one of: applying a first set of data collection parameters usable by an application optimization engine in response to the user being present and the first application being in the foreground; applying a second set of data collection parameters usable by the application optimization engine in response to the user being present and the first application being in the background; applying a third set of data collection parameters usable by the application optimization engine in response to the user being absent and the first application being in the foreground; or applying a fourth set 

As per claim 14, it recites the additional limitation of “apply a first set of data collection parameters to a performance optimization application in response to the user being present and the application being in the foreground; apply a second set of data collection parameters to the performance optimization application in response to the user being present and the application being in the background; apply a third set of data collection parameters to the performance optimization application in response to the user being absent and the application being in the foreground; or apply a fourth set of data collection parameters to the performance optimization application in response to the user being absent and the application being in the background”, features which only further describe the abstract idea itself. The additional element “wherein the program instructions, upon execution by the processor, further cause the IHS to” amount to no more than mere instructions to apply the abstract idea on a generic computer.  Therefore, claim 14 does not include features that integrate the judicial exceptions into a practical application and  does not recite significantly more than the abstract idea.

Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.    
a memory storage device may have program instructions stored thereon that, upon execution by one or more processors of an IHS, cause the IHS to: detect, during execution of a first application: (i) a user's presence state, and (ii) a foreground or background application state; and select a collection frequency of data usable to optimize performance of the first application based upon the detection.” This is the only recitation of a memory storage device in the specification of the instant application and the specification does not provide a clear definition of a memory storage device. Thus, applying the broadest reasonable interpretation in light of the specification and taking into account the meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art (MPEP 2111), the claim as a whole covers both transitory and non-transitory memory storage devices. A transitory memory storage device does not fall into any of the 4 categories of invention (process, machine, manufacture, or composition of matter).
The claim may be amended by changing "memory storage device" to "non-transitory memory storage device ", thus excluding that portion of the scope covering transitory signals.
Claims 19 and 20 depend on claim 18 above and do not cure the deficiency thereof, and therefore they are rejected under the same reason.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Trigalo et al. (US 20200272517 A1 herein Trigalo) in view of Holenarsipur et al. (US 20140213323 A1 herein Holenarsipur) and further in view of Mizuura (US 20130275788 A1).

As per claim 1, Trigalo teaches the invention substantially as claimed including A method, comprising: 
identifying, by an Information Handling System (IHS), a first application ([0070] lines 1-2 The operations in accordance with the teachings herein may be performed by a computer (as IHS); Fig. 1; [0087] lines 9-11 the shared hardware and communication resources management system will identify workload generator A 120-a; [0080] lines 5-7 Each WGs 120 can be one or more of the following: a Virtual Machine (VM), a micro service, a software container, an application); 
assigning a first score to the first application based upon: (ii) a foreground or background application state, (iv) a hardware utilization state, detected during execution of the first application ([0082] lines 11-15 one or more application characteristics (e.g. type of application, application activity time for each user, application is running in the foreground or just opened in the background; [0083] lines 13-15 utilize the collected current and historical attributes' values to determine an importance score for a given WG 120; Abstract lines 3-12 the system comprising a processing resource configured to: obtain historical and current information utilizations of portions of the shared hardware and communication resources by respective WGs of the plurality of WGs, at a plurality of points-in-time… determine importance scores for one or more of the WGs, based on the historical and current information of the respective WG); 
identifying, by the IHS, a second application ([0087] lines 5-7 the shared hardware and communication resources management system will identify workload generator B 120-b; [0044] lines 6-7 applications executing on the respective WG); 
assigning a second score to the second application based upon: (ii) a foreground or background application state, (iv) another hardware utilization state, detected during execution of the second application ([0082] lines 11-14 one or more application characteristics (e.g. type of application, application activity time for each user, application is running in the foreground or just opened in the background; [0083] lines 13-15 utilize the collected current and historical attributes' values to determine an importance score for a given WG 120; Abstract lines 3-12 the system comprising a processing resource configured to: obtain historical and current information indicative of past and current utilizations of portions of the shared hardware and communication resources by respective WGs of the plurality of WGs, at a plurality of points-in-time… determine importance scores for one or more of the WGs, based on the historical and current information of the respective WG; Since there are multiple workload generators (WGs), each WG can be an application, and each WG has an importance score, a second score to the second application is taught.); and 
prioritizing performance optimization of the first application over the second application in response to the first score being greater than the second score ([0128] lines 9-14 the prioritization policy indicates that WGs 120 having higher importance score are allocated . 

	Trigalo fails to teach that the first/second score was assigned based on (i) a/another user's presence state and (iii) a/another power adaptor state.

	However, Holenarsipur teaches score was assigned based on (i) a/another user's presence state ([0080] lines 7-12 A computed proximity sensor score that is less than the predetermined threshold score may be indicative of the absence of a nearby user, whereas a computed proximity sensor score that is greater than the predetermined threshold score may be indicative of the presence of a user in close proximity to device 10; [0076] lines 1-2 a user with dark hair is present; [0078] lines 1-2 a user with lighter hair (another user) is in close proximity to device).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Trigalo with the teachings of Holenarsipur because Holenarsipur’s teaching assigning a score based on user presence provides the advantage of conserving power (see Holenarsipur, [0022] 15-18 Disabling display functions in the touch screen display when the electronic device is near the user's head may also help conserve power).

(iii) a/another power adaptor state.

However, Mizuura teaches score was assigned based on (iii) a/another power adaptor state (Fig. 2; [0024] lines 2-6 separate scores which are defined in advance for a case where the computer 1 is driven by power supplied from the battery 34 as the internal power source and a case where the computer 1 is driven by power supplied from the AC adapter 36 as the external power source).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Trigalo and Holenarsipur with the teachings of Mizuura because Mizuura’s teaching of scores based on power adaptor state provide an indication of the power-saving status of the computer (see Mizuura, [0038] lines 1-3 The CPU 31 calculates a total point score Point[All] as an index of level of power-saving performance corresponding to drive status of the computer 1 with current set values).
	
As per claim 2, Trigalo, Holenarsipur, and Mizuura teach the method of claim 1. Holenarsipur specifically teaches wherein the user's presence state, and the other user presence state, are each selected from the group consisting of: present and absent (Holenarsipur, [0078] lines 8-12 A combined output having a logic "0" value is indicative of the absence of a nearby user, whereas a combined output having a logic "1" value is indicative of the presence of a user in close proximity to device 10.). 

As per claim 5, Trigalo, Holenarsipur, and Mizuura teach the method of claim 1. Mizuura specifically teaches wherein the power adaptor state, and the other power adaptor state, are each selected from the group consisting of: AC and DC, AC-only, and DC-only (Mizuura, [0028] lines 1-13 The AC adapter 36 includes, e.g., an attachment plug connectable to a receptacle of a commercial power source or the like as an external power source and is configured to be capable of converting AC power obtained from the commercial power source into DC power and supplying the DC power to the information processing device 3. When CPU 31 detects that power is supplied from the AC adapter 36, the CPU 31 drives the sections of the computer 1 by power supplied from the AC adapter 36 and controls the battery 34 to accumulate power. When the CPU 31 detects that power is not supplied from the AC adapter 36, the CPU 31 performs control to drive the sections of the computer 1 by power accumulated in the battery 34.). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Trigalo, Holenarsipur, and Mizuura, as applied to claim 2, in view of Akira et al. (WO2016136220A1 herein Akira).
The claim mappings of Akira are made with the translation of WO2016136220A1.

As per claim 3, Trigalo, Holenarsipur, and Mizuura teach the method of claim 2. Holenarsipur specifically teaches wherein the user's presence state, and the other user presence state, are each selected from the group consisting of: near-field (Holenarsipur, [0080] lines 7-12 A computed proximity sensor score that is less than the predetermined threshold score may be indicative of the absence of a nearby user, whereas a computed proximity user is nearby).

Trigalo, Holenarsipur, and Mizuura fail to teach that user’s presence states are each further selected from the group consisting of: mid-field, and far-field.

However, Akira teaches that user’s presence states are each further selected from the group consisting of: mid-field, and far-field (pg. 12 lines 475-478 Then, preferably, the detection range of the human body detection device 44 is a short-distance region (region a), a medium-distance region (regions b to d), and a long-distance region (regions e to g) according to the distance from the indoor unit 1.); pg. 13 lines 503-505 the control unit 9 determines whether or not a person exists in a region in which the detection range is divided into a plurality of areas based on the signal output by the human body detection device 44.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Trigalo, Holenarsipur, and Mizuura with the teachings of Akira because Akira’s teaching of determining the presence of users the different regions provides the advantage of adjusting settings according to where the user is (see Akira, pg. 12 lines 483-486 According to this, it is directed toward the head of a user sitting or lying in a short distance region (area a), which is likely to actively listen to music or the like .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Trigalo, Holenarsipur, and Mizuura, as applied to claim 1, in view of Rangarajan et al. (US 20160150072 A1 herein Rangarajan).

As per claim 4, Trigalo, Holenarsipur, and Mizuura teach the method of claim 1. Trigalo specifically teaches wherein the foreground or background application state, and the other foreground or background application state, are each detected (Trigalo, [0082] lines 11-14 one or more application characteristics (e.g. type of application, application activity time for each user, application is running in the foreground or just opened in the background).

Trigalo, Holenarsipur, and Mizuura fail to teach application states are each detected by an energy estimation engine.

However, Rangarajan teaches application states are each detected by an energy estimation engine ([0104] lines 3-13 a function that estimates or approximates the power utilization of an application such as the audio/video application 124-1-12 executing in the foreground state… a function that estimates or approximates the power utilization of an application such as the audio/video application 124-1-12 executing in the background state; [0114] lines 10-15 The analytics runtime information may also include, but is not limited to, estimated or forecasted application execution duration and their respective execution states (e.g., .

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Trigalo, Holenarsipur, and Mizuura with the teachings of Rangarajan because Rangarajan’s teaching of an energy estimation engine provides the advantage of determining usage patterns and providing suggestions in order to increase a power reserve ([0018] By aggregating usage patterns of the devices, the predictive power management system may provide context sensitive recommendations for the user and/or mobile device to, terminate, configure, and/or modify one or more components and/or applications of the device in order to increase the power reserve of the mobile device.).
	
	
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Trigalo, Holenarsipur, and Mizuura, as applied to claim 1, in view of Ito et al. (US 20100229182 A1 herein Ito).

As per claim 6, Trigalo, Holenarsipur, and Mizuura teach the method of claim 1. Trigalo specifically teaches wherein the hardware utilization state, and the other hardware utilization state (Trigalo, Abstract lines 3-7 the system comprising a processing resource configured to: obtain historical and current information indicative of past and current utilizations of portions of the shared hardware and communication resources by respective WGs of the plurality of WGs).

 are each selected from the group consisting of: low, medium, and high.

However, Ito teaches wherein the hardware utilization state, and the other hardware utilization state, are each selected from the group consisting of: low, medium, and high (Fig. 4; [0057] lines 6-10 collects the CPU utilization of the monitoring target device 20 to distinguish the load state of the internal resource of the monitoring target device 20 by three stages, that is, a low load, a middle load, and a high load, from the collected CPU utilization; [0059] lines 4-9 the state in which the CPU utilization is lower than 30% is defined as a "low load state", the state in which the CPU utilization is not lower than 30% and lower than 70% is defined as a "middle load state", and the state in which the CPU utilization is not lower than 70% is defined as a "high load state").

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Trigalo, Holenarsipur, and Mizuura with the teachings of Ito because Ito’s teaching of low, medium, and high CPU utilization and allocating high, middle, and low priority log information according to the levels of CPU utilization provides the advantage of efficient processing (see Ito, [0029] lines 2-4 provide a log information issuing device that can securely and efficiently issue significant log information including a high-priority log message even if a high load).
	
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Trigalo, Holenarsipur, and Mizuura, as applied to claim 1, in view of Shepard et al. (US 20200334122 A1 herein Shepard).

As per claim 7, Trigalo, Holenarsipur, and Mizuura teach the method of claim 1. Trigalo specifically teaches assigning the first score during execution of the first application, in each detected: (ii) foreground or background application state and (iv) hardware utilization state (Trigalo, [0082] lines 11-14 one or more application characteristics (e.g. type of application, application activity time for each user, application is running in the foreground or just opened in the background; [0083] lines 13-15 utilize the collected current and historical attributes' values to determine an importance score for a given WG 120; Abstract lines 3-12 the system comprising a processing resource configured to: obtain historical and current information indicative of past and current utilizations of portions of the shared hardware and communication resources by respective WGs of the plurality of WGs… determine importance scores for one or more of the WGs, based on the historical and current information of the respective WG; [0080] lines 5-7 Each WGs 120 can be one or more of the following: a Virtual Machine (VM), a micro service, a software container, an application). 
Additionally, Holenarsipur teaches (i) user's presence state (Holenarsipur, [0080] lines 7-12 A computed proximity sensor score that is less than the predetermined threshold score may be indicative of the absence of a nearby user, whereas a computed proximity sensor score that is greater than the predetermined threshold score may be indicative of the presence of a user in close proximity to device 10) and Mizuura teaches (iii) power adaptor state (Mizuura, Fig. 2; [0024] lines 2-6 separate scores which are defined in advance for a case where the computer 1 is battery 34 as the internal power source and a case where the computer 1 is driven by power supplied from the AC adapter 36 as the external power source).

Trigalo, Holenarsipur, and Mizuura fail to teach wherein assigning the first score further comprises: multiplying a selected weight by an amount of time spent; and adding the weighted amounts of time.

However, Shepard teaches wherein assigning the first score further comprises: multiplying a selected weight by an amount of time spent; and adding the weighted amounts of time (Fig. 3; [0030] lines 5-7 A usability score is determined as a weighted calculation (e.g., a weighted combination) of the collected data that includes one or more of the factors identified; [0019] lines 10-11 Examples of collected data include, but are not limited to, the following: [0020] system boot time by phase (including core boot time); [0022] application startup time (e.g., the time from when an application launches to when the user is able to interact with the application); [0023] total duration and number of times a processor utilization exceeds a threshold; [0024] total duration and number of times a memory utilization exceeds a threshold; [0025] total duration and number of times a memory I/O operation exceeds a threshold; [0026] total duration and number of times a network I/O operation exceeds a threshold; [0028] user device utilization (e.g., the number of hours a user device is on and a user is interacting with the device)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Trigalo, Holenarsipur, and Mizuura with .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Trigalo, Holenarsipur, and Mizuura, as applied to claim 1, in view of Brisebois et al. (US 10536352 B1 herein Brisebois).

As per claim 8, Trigalo, Holenarsipur, and Mizuura teach the method of claim 1. Trigalo specifically teaches wherein prioritizing the performance optimization of the first application further comprises a collection frequency of data usable to optimize the performance of the first application based upon a combination of at least: (ii) the foreground or background application state (Trigalo, [0026] lines 1-4 the prioritization policy indicates that WGs having higher importance score are allocated or re-allocated with more resources than WGs having lower importance score; [0129] lines 5-12 In these cases, more resources…are allocated for automatic prevention measures for WGs 120 having higher importance score than for WGs 120 having lower importance score. In some cases, the automatic prevention measures include one or more of the following: risk detection, optimization; [0082] lines 11-14 one or more application characteristics (e.g. type of application, application activity time for each user, application is running in the foreground or just opened in the background; [0083] lines 13-15 utilize the collected current and historical attributes' values to determine an application; [0147] lines 10-12 fetch logs of high importance WGs 120 more frequently than logs are collected for other WGs 120 that are not members of the high importance WGs 120).
Additionally, Holenarsipur teaches (i) the user's presence state (Holenarsipur, [0080] lines 7-12 A computed proximity sensor score that is less than the predetermined threshold score may be indicative of the absence of a nearby user, whereas a computed proximity sensor score that is greater than the predetermined threshold score may be indicative of the presence of a user in close proximity to device 10).

	Trigalo, Holenarsipur, and Mizuura fail to teach the performance optimization comprises modifying a collection frequency of data usable to optimize the performance.

	However, Brisebois teaches the performance optimization further comprises modifying a collection frequency of data usable to optimize the performance (Abstract lines 14-16 the method includes processing a proposed change to at least one of the collected subset and the collection frequencies; Col. 8 lines 31-33 the data availability manager 246 can optimize which data points are collected by the data collection system 132 and the frequency of such collection; Col. 31 lines 2-6 performance metrics for the particular source platform can be analyzed and compared to configurable thresholds to determine whether the particular source platform can accommodate the proposed change without having an adverse effect on system performance).

.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Trigalo, Holenarsipur, Mizuura, and Brisebois, as applied to claim 8, in view of Wurster (US 20170075435 A1).

As per claim 9, Trigalo, Holenarsipur, and Mizuura, and Brisebois teach the method of claim 8. Trigalo teaches set of data collection parameters usable by an application optimization engine (Trigalo, [0147] lines 10-12 fetch logs of high importance WGs 120 more frequently than logs are collected for other WGs 120 that are not members of the high importance WGs 120; [0129] lines 1-12 the management activities performed by the shared hardware and communication resources management system 200 are automatic prevention measures for preventing failure of one or more WGs 120 to meet service level goals...the automatic prevention measures include one or more of the following: risk detection, optimization; [0080] lines 5-7 Each WGs 120 can be one or more of the following: a Virtual Machine (VM), a micro service, a software container, an application; Set of data collection parameters is taught because the specification of the instant application recites that an example of the set of data collection parameters is a collection rate of data.).

	Trigalo, Holenarsipur, and Mizuura, and Brisebois fail to teach further comprising at least one of: applying a first set of data collection parameters in response to the user being present and the first application being in the foreground; applying a second set of data collection parameters in response to the user being present and the first application being in the background; applying a third set of data collection parameters in response to the user being absent and the first application being in the foreground; or applying a fourth set of data collection parameters in response to the user being absent and the first application being in the background.

However, Wurster teaches further comprising at least one of: applying a first set of data collection parameters in response to the user being present and the first application being in the foreground; applying a second set of data collection parameters in response to the user being present and the first application being in the background; applying a third set of data collection parameters in response to the user being absent and the first application being in the foreground; or applying a fourth set of data collection parameters in response to the user being absent and the first application being in the background (Claim 1 lines 7-31 making any hardware sensor output sampled during those time periods throughout which the process is running in foreground available to the process at a higher sampling rate; and making any hardware sensor output sampled during those time periods throughout which the process is running in background available to the process at a lower sampling rate…the hardware user-input component having multiple elements operable to accept user input through touch, and wherein the process runs in the foreground during times when the operating system of the portable electronic device is operable to notify the process of any detected touch events involving the elements, and the process runs in the background during times when the operating system is operable not to notify the process of any detected touch events involving the elements; In other words, the first and fourth sets are taught because user presence is indicated by detection of touch events and the application can run in the foreground when there are notifications of a touch event and the application runs in the background when there aren’t notifications of touch events. Sets of data collection parameters are taught because the specification of the instant application recites that an example of the set of data collection parameters is the sampling rate of data.). 

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Trigalo, Holenarsipur, and Mizuura, and Brisebois with the teachings of Wurster because Wurster’s teaching of sampling at different rates in different scenarios provides the advantage of higher sampling which is more stability and the advantage of lower sampling which is protection against an attack (see Wurster, [0039] lines 1-3 Another approach to thwarting an attack is to provide hardware sensor output to a process at a sampling rate that is no higher than a “sufficiently low sampling rate”; [0073] lines 9-15 For example, instead of providing hardware sensor output to a process at a sampling rate that is no higher than approximately 1 Hz to approximately 2 Hz, hardware sensor output may be provided at a sampling rate of approximately 5 Hz to approximately 10 Hz. This may provide less .

Claims 10-11, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Trigalo et al. (US 20200272517 A1 herein Trigalo) in view of Holenarsipur et al. (US 20140213323 A1 herein Holenarsipur). 

As per claim 10, Trigalo teaches the invention substantially as claimed including an Information Handling System (IHS), comprising ([0070] lines 1-2 The operations in accordance with the teachings herein may be performed by a computer (as IHS); Fig. 1): 
processor; and a memory coupled to the processor, the memory having program instructions stored thereon that, upon execution by the processor, cause the IHS to ([0061] lines 2-6 a non-transitory computer readable storage medium having computer readable program code embodied therewith, the computer readable program code, executable by at least one processor of a computer to perform a method):
assign a first score to a first application based upon: (ii) a foreground or background application state, detected during execution of the first application ([0087] lines 9-11 the shared hardware and communication resources management system will identify workload generator A 120-a; [0080] lines 5-7 Each WGs 120 can be one or more of the following: a Virtual Machine (VM), a micro service, a software container, an application; [0082] lines 11-14 one or more application characteristics (e.g. type of application, application activity time for each user, application is running in the foreground or just opened in the background; [0083] lines 13-15 utilize the collected current and historical attributes' values to determine an importance score for a given WG 120; Abstract lines 4-12 obtain historical and current information indicative of past and current utilizations of portions of the shared hardware and communication resources by respective WGs of the plurality of WGs, at a plurality of points-in-time, wherein the historical and current information includes WG usage attributes of the respective WGs at the respective points-in-time; determine importance scores for one or more of the WGs, based on the historical and current information of the respective WG; [0044] lines 6-7 applications executing on the respective WG);
assign a second score to a second application based upon: (ii) another foreground or background application state, detected during execution of the second application ([0087] lines 5-7 the shared hardware and communication resources management system will identify workload generator B 120-b; [0082] lines 11-14 one or more application characteristics (e.g. type of application, application activity time for each user, application is running in the foreground or just opened in the background; [0083] lines 13-15 utilize the collected current and historical attributes' values to determine an importance score for a given WG 120; Abstract lines 4-12 obtain historical and current information indicative of past and current utilizations of portions of the shared hardware and communication resources by respective WGs of the plurality of WGs, at a plurality of points-in-time, wherein the historical and current information includes WG usage attributes of the respective WGs at the respective points-in-time; determine importance scores for one or more of the WGs, based on the historical and current information of the respective WG; [0044] lines 6-7 applications executing on the respective WG); and 
select a collection frequency of data usable to optimize a performance of the first and second applications based upon the first and second scores, respectively ([0147] lines 10-12 fetch logs of high importance WGs 120 more frequently than logs are collected for other optimization).

Trigalo fails to teach that the first/second score was assigned based on (i) a/another user's presence state.

	However, Holenarsipur teaches score was assigned based on (i) a/another user's presence state ([0080] lines 7-12 A computed proximity sensor score that is less than the predetermined threshold score may be indicative of the absence of a nearby user, whereas a computed proximity sensor score that is greater than the predetermined threshold score may be indicative of the presence of a user in close proximity to device 10; [0076] lines 1-2 a user with dark hair is present; [0078] lines 1-2 a user with lighter hair (another user) is in close proximity to device).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Trigalo with the teachings of Holenarsipur because Holenarsipur’s teaching assigning a score based on user presence provides the advantage 

As per claim 11, it is an IHS claim of claim 2. Therefore, it is rejected for the same reasons as claim 2 above.

As per claim 18, Trigalo teaches the invention substantially as claimed including a memory storage device having program instructions stored thereon that, upon execution by one or more processors of an Information Handling System (IHS), cause the IHS to ([0061] lines 2-6 a non-transitory computer readable storage medium having computer readable program code embodied therewith, the computer readable program code, executable by at least one processor of a computer (as IHS) to perform a method): 
detect, during execution of a first application: (ii) a foreground or background application state ([0082] lines 11-14 one or more application characteristics (e.g. type of application, application activity time for each user, application is running in the foreground or just opened in the background); and
select a collection frequency of data usable to optimize performance of the first application based upon the detection ([0147] lines 10-12 fetch logs of high importance WGs 120 more frequently than logs are collected for other WGs 120 that are not members of the high importance WGs 120; [0129] lines 10-12 the automatic prevention measures include one or more of the following: risk detection, optimization; [0145] lines 1-7 After determining the importance scores, shared hardware and communication resources management system 200 can be further configured to identify, based on the importance score, a sub-group of WGs 120, being high In other words, collection frequency is selected based upon the detection of the first application in the foreground or background because the importance score takes into account the application state (an attribute) and high importance scores have their logs more frequently collected.). 

Trigalo fails to teach detect is (i) a user's presence state.

However, Holenarsipur teaches detect (i) a user's presence state ([0080] lines 7-12 A computed proximity sensor score that is less than the predetermined threshold score may be indicative of the absence of a nearby user, whereas a computed proximity sensor score that is greater than the predetermined threshold score may be indicative of the presence of a user in close proximity to device 10).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Trigalo with the teachings of Holenarsipur because Holenarsipur’s teaching of detecting user presence provides the advantage of conserving power (see Holenarsipur, [0022] 15-18 Disabling display functions in the touch screen display when the electronic device is near the user's head may also help conserve power).

As per claim 19, Trigalo and Holenarsipur teach the memory storage device of claim 18. Trigalo specifically teaches wherein the program instructions, upon execution, further cause the IHS to (Trigalo, [0061] lines 2-6 a non-transitory computer readable storage medium having computer readable program code embodied therewith, the computer readable program code, executable by at least one processor of a computer (as IHS) to perform a method): 
assign a first score to the first application based upon: (ii) the foreground or background application state; detect, during execution of a second application: (ii) another foreground or background application state (Trigalo, [0087] lines 9-11 the shared hardware and communication resources management system will identify workload generator A 120-a; [0080] lines 5-7 Each WGs 120 can be one or more of the following: a Virtual Machine (VM), a micro service, a software container, an application; [0082] lines 11-14 one or more application characteristics (e.g. type of application, application activity time for each user, application is running in the foreground or just opened in the background; [0083] lines 13-15 utilize the collected current and historical attributes' values to determine an importance score for a given WG 120; Abstract lines 4-12 obtain historical and current information indicative of past and current utilizations of portions of the shared hardware and communication resources by respective WGs of the plurality of WGs, at a plurality of points-in-time, wherein the historical and current information includes WG usage attributes of the respective WGs at the respective points-in-time; determine importance scores for one or more of the WGs, based on the historical and current information of the respective WG; [0044] lines 6-7 applications executing on the respective WG);
assign a second score to a second application based upon: (ii) the other foreground or background application state (Trigalo, [0087] lines 5-7 the shared hardware and workload generator B 120-b; [0082] lines 11-14 one or more application characteristics (e.g. type of application, application activity time for each user, application is running in the foreground or just opened in the background; [0083] lines 13-15 utilize the collected current and historical attributes' values to determine an importance score for a given WG 120; Abstract lines 4-12 obtain historical and current information indicative of past and current utilizations of portions of the shared hardware and communication resources by respective WGs of the plurality of WGs, at a plurality of points-in-time, wherein the historical and current information includes WG usage attributes of the respective WGs at the respective points-in-time; determine importance scores for one or more of the WGs, based on the historical and current information of the respective WG; [0044] lines 6-7 applications executing on the respective WG); and 
prioritize performance optimization of the first application over the second application in response to the first score being greater than the second score (Trigalo, [0128] lines 9-14 the prioritization policy indicates that WGs 120 having higher importance score are allocated or re-allocated with more resources (i.e. one or more of: resource A 130-a, resource B 130-b, resource C 130-c, resource D 130-d, . . . , resource N 130-n) than WGs 120 having lower importance score; [0129] lines 10-12 the automatic prevention measures include one or more of the following: risk detection, optimization). 
Additionally, Holenarsipur teaches (i) the user's presence state, (i) another user's presence state, and (i) the other user's presence state (Holenarsipur [0080] lines 7-12 A computed proximity sensor score that is less than the predetermined threshold score may be indicative of the absence of a nearby user, whereas a computed proximity sensor score that is greater than the predetermined threshold score may be indicative of the presence of a user in .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Trigalo and Holenarsipur, as applied to claim 11, in view of Akira.
The claim mappings of Akira will be made with the translation of WO2016136220A1.

As per claim 12, Trigalo and Holenarsipur teach the IHS of claim 11. Holenarsipur specifically teaches wherein the user's presence state, and the other user presence state, are each further selected from the group consisting of: near-field (Holenarsipur, [0080] lines 7-12 A computed proximity sensor score that is less than the predetermined threshold score may be indicative of the absence of a nearby user, whereas a computed proximity sensor score that is greater than the predetermined threshold score may be indicative of the presence of a user in close proximity to device 10; [0078] lines 3-5 the optical sensor reading and electrical sensor reading are both high, and signal processor 218 may correctly determine that a user is nearby).

Trigalo and Holenarsipur fail to teach that user’s presence states are each further selected from the group consisting of: mid-field, and far-field.

However, Akira teaches that user’s presence states are each further selected from the group consisting of: mid-field, and far-field (pg. 12 lines 475-478 Then, preferably, the detection range of the human body detection device 44 is a short-distance region (region a), a medium-distance region (regions b to d), and a long-distance region (regions e to g) according to the distance from the indoor unit 1.); pg. 13 lines 503-505 the control unit 9 determines whether or not a person exists in a region in which the detection range is divided into a plurality of areas based on the signal output by the human body detection device 44.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Trigalo and Holenarsipur with the teachings of Akira because Akira’s teaching of determining the presence of users the different regions provides the advantage of adjusting settings according to where the user is (see Akira, pg. 12 lines 483-486 According to this, it is directed toward the head of a user sitting or lying in a short distance region (area a), which is likely to actively listen to music or the like generated from the indoor unit 1. Therefore, music or the like can be emitted from the speaker unit 43. As a result, it is possible to deliver high-quality music or the like to the user.).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Trigalo and Holenarsipur, as applied to claim 10, in view of Rangarajan.

As per claim 13,Trigalo and Holenarsipur teach the IHS of claim 10. Trigalo specifically teaches wherein the foreground or background application state, and the other foreground or background application state, are each detected (Trigalo, [0082] lines 11-14 one or more application characteristics (e.g. type of application, application activity time for each user, application is running in the foreground or just opened in the background).

an energy estimation engine.

However, Rangarajan teaches application states are each detected by an energy estimation engine ([0104] lines 3-13 a function that estimates or approximates the power utilization of an application such as the audio/video application 124-1-12 executing in the foreground state… a function that estimates or approximates the power utilization of an application such as the audio/video application 124-1-12 executing in the background state; [0114] lines 10-15 The analytics runtime information may also include, but is not limited to, estimated or forecasted application execution duration and their respective execution states (e.g., foreground state, background state, suspended state, etc.) for each application estimated or forecasted for execution).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Trigalo and Holenarsipur with the teachings of Rangarajan because Rangarajan’s teaching of an energy estimation engine provides the advantage of determining usage patterns and providing suggestions in order to increase a power reserve (see Rangarajan, [0018] By aggregating usage patterns of the devices, the predictive power management system may provide context sensitive recommendations for the user and/or mobile device to, terminate, configure, and/or modify one or more components and/or applications of the device in order to increase the power reserve of the mobile device.).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Trigalo and Holenarsipur, as applied to claim 10 above, in view of Wurster.

As per claim 14, Trigalo and Holenarsipur teach the IHS of claim 10. Trigalo teaches wherein the program instructions, upon execution by the processor, further cause the IHS to (Trigalo, [0061] lines 2-6 a non-transitory computer readable storage medium having computer readable program code embodied therewith, the computer readable program code, executable by at least one processor of a computer to perform a method) and set of data collection parameters to a performance optimization application (Trigalo, [0147] lines 10-12 fetch logs of high importance WGs 120 more frequently than logs are collected for other WGs 120 that are not members of the high importance WGs 120; [0129] lines 1-12 the management activities performed by the shared hardware and communication resources management system 200 are automatic prevention measures for preventing failure of one or more WGs 120 to meet service level goals...the automatic prevention measures include one or more of the following: risk detection, optimization; [0080] lines 5-7 Each WGs 120 can be one or more of the following: a Virtual Machine (VM), a micro service, a software container, an application; Set of data collection parameters is taught because the specification of the instant application recites that an example of the set of data collection parameters is a collection rate of data.).

Trigalo and Holenarsipur fail to teach apply a first set of data collection parameters in response to the user being present and the application being in the foreground; apply a second set of data collection parameters in response to the user being present and the application being in the background; apply a third set of data collection in response to the user being absent and the application being in the foreground; or apply a fourth set of data collection parameters in response to the user being absent and the application being in the background. 

However, Wurster teaches apply a first set of data collection parameters in response to the user being present and the application being in the foreground; apply a second set of data collection parameters in response to the user being present and the application being in the background; apply a third set of data collection in response to the user being absent and the application being in the foreground; or apply a fourth set of data collection parameters in response to the user being absent and the application being in the background (Claim 1 lines 7-31 making any hardware sensor output sampled during those time periods throughout which the process is running in foreground available to the process at a higher sampling rate; and making any hardware sensor output sampled during those time periods throughout which the process is running in background available to the process at a lower sampling rate…the hardware user-input component having multiple elements operable to accept user input through touch, and wherein the process runs in the foreground during times when the operating system of the portable electronic device is operable to notify the process of any detected touch events involving the elements, and the process runs in the background during times when the operating system is operable not to notify the process of any detected touch events involving the elements; In other words, the first and fourth sets are taught because user presence is indicated by detection of touch events and the application can run in the foreground when there are notifications of a touch event and the application runs in the background when there aren’t notifications of touch events. Sets of data collection parameters are taught because the specification of the instant application recites that an example of the set of data collection parameters is the sampling rate of data.). 

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Trigalo and Holenarsipur with the teachings of Wurster because Wurster’s teaching of sampling at different rates in different scenarios provides the advantage of higher sampling which is more stability and the advantage of lower sampling which is protection against an attack (see Wurster, [0039] lines 1-3 Another approach to thwarting an attack is to provide hardware sensor output to a process at a sampling rate that is no higher than a “sufficiently low sampling rate”; [0073] lines 9-15 For example, instead of providing hardware sensor output to a process at a sampling rate that is no higher than approximately 1 Hz to approximately 2 Hz, hardware sensor output may be provided at a sampling rate of approximately 5 Hz to approximately 10 Hz. This may provide less protection against an attack, but more stability than the pure “sufficiently low sampling rate” approach.).
 
Claims 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Trigalo and Holenarsipur, as applied to claims 10 and 19 above, in view of Mizuura.

As per claim 15, Trigalo and Holenarsipur teach the IHS of claim 10. Trigalo specifically teaches wherein the program instructions, upon execution by the processor, further cause the IHS to (Trigalo, [0061] lines 2-6 a non-transitory computer readable storage medium having computer readable program code embodied therewith, the computer readable program code, executable by at least one processor of a computer (as IHS) to perform a method): 
assign the first score to the first application further based upon: (iv) a hardware utilization state, detected during execution of the first application (Trigalo, [0087] lines 9-11 the shared hardware and communication resources management system will identify workload generator A 120-a; [0080] lines 5-7 Each WGs 120 can be one or more of the following: a Virtual Machine (VM), a micro service, a software container, an application; Abstract lines 4-12 obtain historical and current information indicative of past and current utilizations of portions of the shared hardware and communication resources by respective WGs of the plurality of WGs, at a plurality of points-in-time, wherein the historical and current information includes WG usage attributes of the respective WGs at the respective points-in-time; determine importance scores for one or more of the WGs, based on the historical and current information of the respective WG); and 
assign the second score to the second application based upon: (iv) another hardware utilization state, detected during execution of the second application (Trigalo, [0087] lines 5-7 the shared hardware and communication resources management system will identify workload generator B 120-b; Abstract lines 4-12 obtain historical and current information indicative of past and current utilizations of portions of the shared hardware and communication resources by respective WGs of the plurality of WGs, at a plurality of points-in-time, wherein the historical and current information includes WG usage attributes of the respective WGs at the respective points-in-time; determine importance scores for one or more of the WGs, based on the historical and current information of the respective WG). 

Trigalo and Holenarsipur fail to teach that the first/second score was assigned based on (iii) a/another power adaptor state.

However, Mizuura teaches score was assigned based on (iii) a/another power adaptor state (Fig. 2; [0024] lines 2-6 separate scores which are defined in advance for a case where the computer 1 is driven by power supplied from the battery 34 as the internal power source and a case where the computer 1 is driven by power supplied from the AC adapter 36 as the external power source).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Trigalo and Holenarsipur with the teachings of Mizuura because Mizuura’s teaching of scores based on power adaptor state provide an indication of the power-saving status of the computer (see Mizuura, [0038] lines 1-3 The CPU 31 calculates a total point score Point[All] as an index of level of power-saving performance corresponding to drive status of the computer 1 with current set values).

As per claim 16, it is an IHS claim of claim 5. Therefore, it is rejected for the same reasons as claim 5 above.

As per claim 20, it is a memory storage device claim of claim 15. Therefore, it is rejected for the same reasons as claim 15 above. 


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Trigalo, Holenarsipur, and Mizuura, as applied to claim 15 above, in view of Ito.

As per claim 17, Trigalo, Holenarsipur, and Mizuura teach the IHS of claim 15. Trigalo specifically teaches wherein the hardware utilization state, and the other hardware utilization state (Trigalo, Abstract lines 3-7 the system comprising a processing resource configured to: obtain historical and current information indicative of past and current utilizations of portions of the shared hardware and communication resources by respective WGs of the plurality of WGs).

Trigalo, Holenarsipur, and Mizuura fail to teach wherein the hardware utilization state, and the other hardware utilization state, are each selected from the group consisting of: low, medium, and high.

However, Ito teaches wherein the hardware utilization state, and the other hardware utilization state, are each selected from the group consisting of: low, medium, and high (Fig. 4; [0057] lines 6-10 collects the CPU utilization of the monitoring target device 20 to distinguish the load state of the internal resource of the monitoring target device 20 by three stages, that is, a low load, a middle load, and a high load, from the collected CPU utilization; [0059] lines 4-9 the state in which the CPU utilization is lower than 30% is defined as a "low load state", the state in which the CPU utilization is not lower than 30% and lower than 70% is defined as a "middle load state", and the state in which the CPU utilization is not lower than 70% is defined as a "high load state").

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Trigalo, Holenarsipur, and Mizuura with efficiently issue significant log information including a high-priority log message even if a high load).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSING CHUN LIN whose telephone number is (571)272-8522.  The examiner can normally be reached on Mon - Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        



/H.L./Examiner, Art Unit 2195